In re: Lillian W. Burns applying for certiorari, or writ of review, to the Court of Appeal, First Circuit. 211 So.2d 336.
It is ordered that t.he writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Flamlin, J.: I concur in the granting of this application for the reasons set forth in West’s LSA Code of Civil Procedure, Vol. 1, Report of La. Law Institute, at pp. XII and XIII, “Revision Policies.” See also CCP Art. 5051.